Citation Nr: 0006190	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-16 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to shell fragment wound, right infra-orbital area, 
with retained foreign body.  

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder. 

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound, scar at L-1, currently evaluated as 10 
percent disabling.  

4.  Entitlement to increased (compensable) rating for 
residuals of a shell fragment wound, right infra-orbital 
area, with retained foreign body.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for post 
traumatic stress disorder (PTSD) and assigned a 30 percent 
rating; continued a 10 percent evaluation for residuals of a 
shell fragment wound, scar at L-1; and continued a 
noncompensable rating for residuals of a shell fragment 
wound, right infra-orbital area, with retained foreign body. 

The veteran also appealed a June 1998 RO decision, which 
denied entitlement to service connection for headaches as 
secondary to a shell fragment wound of the infra-orbital 
area. 

At his hearing before the Board in November 1999, the veteran 
advanced the claim of entitlement to the assignment of a 
higher (compensable) disability evaluation for nasal 
obstruction and sinusitis.  The Board notes that while 
entitlement to service connection for breathing restriction 
was initially denied by the aforesaid June 1998 rating 
determination and a timely notice of disagreement and appeal 
were submitted with regard to that determination, entitlement 
to service connection for nasal obstruction and sinusitis was 
thereafter granted by a rating action of December 1998.  In 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the U.S. 
Court of Appeals for the Federal Circuit held that because 
the veteran's first (notice of disagreement) NOD concerned 
the "logically up-stream element of service connectedness, 
the appeal could not concern the logically down-stream 
element of the compensation level."  In Grantham, the 
Federal Circuit held that a second timely NOD as to the 
evaluation assigned is necessary to confer jurisdiction over 
the issue of entitlement to an increased evaluation.  
Finally, in Holland v. Gober, 10 Vet. App. 433, 435-36 (1997) 
(per curiam), the Court held that in light of Grantham, an 
award of service connection consists of a full award of 
benefits on the appeal initiated by the NOD on that issue and 
that the decision as to the "compensation level," or 
rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  The Board has carefully reviewed the claims file and 
has been unable to identify any document that would satisfy 
the requirements of an NOD.

The Board notes that subsequent to the grant of service 
connection, the veteran gave testimony at a hearing before 
the Board in November 1999.  In Tomlin v. Brown, 5 Vet. App. 
355 (1993), it was held that oral statements at a personal 
hearing before the agency of original jurisdiction (AOJ), 
which were later transcribed met the requirement that a 
notice of disagreement be in writing and directed to the AOJ.  
38 C.F.R. §§ 20.201, 20.300, 20.302.  Nonetheless, inasmuch 
as the November 1999 hearing was not before the AOJ and the 
transcript was not directed to the AOJ, the transcript will 
not suffice as a functional equivalent of a NOD in this case.  
Accordingly, with respect to the claim of entitlement to an 
increased (compensable) rating for nasal obstruction and 
sinusitis, the Board is without jurisdiction and the matter 
is referred to the RO for appropriate action.

At his hearing before the undersigned sitting as a Member of 
the Board in November 1999, the veteran asserted additional 
claims for service connection for degenerative disc disease 
of the lumbar spine and residuals of a shell fragment wound 
of the left leg with retained fragment, and for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Because those issues are not before the Board on this appeal, 
they are also hereby referred to the RO for appropriate 
action.  

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board notes that the veteran has submitted photographs of a 2 
centimeter scar over the lateral aspect of the right eyebrow.  
He has also indicated that he has pain in the right temporal 
area  secondary to a shell fragment wound to the face.  
However, the record establishes entitlement to service 
connection has been limited to a shell fragment wound scar of 
the right infra-orbital area only.  The Board considers the 
foregoing constitute additional claims for service connection 
for additional residuals of shell fragment wounds of the 
face.  Because those issues are not before the Board on this 
appeal, they are also hereby referred to the RO for 
appropriate action.

The issue of entitlement to the assignment of a higher 
disability evaluation for PTSD will be addressed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  There is no medical evidence to show that headaches were 
caused or aggravated by the veteran's service-connected shell 
fragment wound of the right infra-orbital area, with retained 
foreign body. 

2.  The veteran's service-connected shell fragment wound scar 
at L-1 is not productive of any functional impairment. 

3.  The veteran's service-connected shell fragment wound of 
the right infra-orbital area is manifested by a retained 
foreign body, subjective complaints of pain, and clinical 
observations of a small tender bump on the upper bridge of 
the nose with a tingling sensation on palpation; there is no 
underlying muscle injury or more than slight disfigurement. 




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches as secondary to shell fragment wound, right infra-
orbital area, with retained foreign body is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The schedular criteria for a rating greater than 10 
percent for residuals of a shell fragment wound, scar at L-1 
have not been met.  38 U.S.C.A. §§ 110, 1155, 5107(a)(West 
1991); 38 C.F.R. §§ 3.951, 4.118, Diagnostic Code 7803, 7804 
(1999).   

3.  The schedular criteria for a rating of 10 percent, but no 
higher, for residuals of a shell fragment wound, right infra-
orbital area, with retained foreign body have been met.  
38 U.S.C.A. §§  1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7800, 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches as Secondary to a Shell Fragment Wound

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic disease 
processes, such as arthritis, when such are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for service connection 
generally requires (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82. 

The veteran has asserted that he suffers from headaches as a 
residual of shrapnel wounds, right infra-orbital area, with 
retained foreign body.  The Board also observes that while 
entitlement to service connection for nasal obstruction and 
sinusitis has been established and the pertinent diagnostic 
criteria for that disability take in headache manifestations, 
entitlement to service connection for headaches would be 
independently considered if a separate headache disability 
was shown as secondary to the residuals of the shell fragment 
wound.  

Service medical records are silent as to complaints, 
treatment or diagnoses relating to headaches.  All medical 
evidence of headache complaints are of contemporary origin 
and not within the one year period after separation.

Notwithstanding, no medical examiner has identified headaches 
as a separate disorder.  In October 1998, the veteran was 
afforded a VA examination.  In conjunction with that 
examination report, the diagnosis was chronic sphenoid 
sinusitis with resultant retension cyst.  The examiner 
commented that the findings were more likely than not the 
result of impaired sinus drainage due to facial shrapnel 
wounds.  Headaches were considered by the examiner more 
likely than not related to the chronic sinusitis.  

The Board also observes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Headaches in this case are demonstrated as a manifestation of 
sinusitis only.  Without competent medical evidence showing 
that the veteran's shell fragment wound of the right infra-
orbital area have caused or aggravated headaches, the claim 
must be denied as not well-grounded.  Brammer  v. Derwinski, 
3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 


Increased Ratings

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations for residuals 
of shell fragment wounds are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to these issues. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1999).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


Residuals of Shell Fragment Wounds

According to the Rating Schedule, disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation if the 
disfigurement is slight.  Moderate disfigurement warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

For scars not located on the head, face, or neck, a 10 
percent rating is provided for a superficial, poorly 
nourished scar with repeated ulceration, 38 C.F.R. § 4.118, 
Diagnostic Code 7803, or for a superficial, tender and 
painful scar on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Otherwise, a scar will be rated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has interpreted 38 U.S.C.A. § 1155 as implicitly containing 
the concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
face, was entitled to separate ratings for disfigurement, a 
painful scar and muscle injury because the evidence 
demonstrated distinct symptomatology with respect to each.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 
Diagnostic Code 7800 with an additional 10 percent rating for 
tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.

On the veteran's separation examination in March 1969, only a 
small fragment wound was noted on the right bridge of the 
nose.  The veteran reported that a fragment was retained, but 
such was not palpable.  The Board observes that findings 
noted in the clinical records prepared on the day that the 
veteran received treatment for the shell fragment wound to 
the facial area describe only a single wound to the infra-
orbital area without artery or nerve involvement.  

In April 1974, the veteran was afforded a VA orthopedic 
examination.  Findings revealed no scar in the right infra-
orbital region, and the wound was without disfigurement.  
Diagnosis was residuals of a shell fragment wound, level of 
L-1 and no scars of residuals of shell fragment wound, right 
infra-orbital region.  

The veteran was afforded a VA scars examination in April 
1994.  The veteran related that he had shrapnel wounds of the 
right orbit, low back and right inner thigh.  He complained 
of lower back pain.  On physical examination, a small one 
centimeter scar to the right eyebrow laterally was 
appreciated.  No scars were noted on the back.  All scars 
were well healed, normally pigmented with normal sensory and 
vascular examinations.  There was no pain on objective 
examination.  Cosmetic effects were reported as minimal and 
there was no limitation of function of any part affected.   
Multiple photographs of the veteran's right facial area and 
back are associated with the examination.

The veteran was afforded another scars examination on 
February 25, 1998.  On physical examination a small tender 
bump was noted on the inner aspect of the right upper bridge 
of the nose, which the examiner thought might be a small 
piece of shrapnel.  Also, pressing over the infra-orbital 
area caused a tingling sensation.  Over the lateral aspect of 
the right eyebrow, there was a 2.0 centimeter slightly tender 
scar.  There also was some slight tenderness noted over the 
right temple area.  

The examiner also noted in February 1998 the veteran's report 
of being wounded in the right lower back.  The veteran 
reported that he felt that his back wound caused numbness and 
weakness in his left lower extremity and left arm.  The 
examiner noted a light scar, somewhat difficult to discern.  
Although the examiner noted the veteran's report of 
tenderness, no objective findings in support of his 
contentions were documented.  

The veteran was afforded a VA joints examination in October 
1998.  The examiner, after conducting physical examination, 
concluded that the veteran suffered from mild to moderate low 
back sprain.  He specifically noted that there was "no 
evidence of osteomyelitis or injury related to the shrapnel 
wounds" in the lumbar region.  The examiner further added 
that he suspected that the veteran's back complaints were a 
chronic musculoskeletal disorder unrelated to his war 
injuries.

The medical evidence fails to show that the veteran's shell 
fragment wound scar at L-1 is productive of any functional 
impairment.  The scar is barely noticeable and has not been 
objectively demonstrated to be tender and painful.  The 
veteran's other underlying back pathology is shown by medical 
evidence to be unrelated to the wound.  The Board observes 
that the scar continues to be evaluated as 10 percent 
disabled since February 1974 and is, therefore, protected 
from reductions due to the provisions of 38 U.S.C.A. § 110 
(West 1991) and 38 C.F.R. § 3.951 (1999).  Accordingly and 
after consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for service-connected shell fragment 
wound scar at L-1.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

With respect to the shell fragment wound of the right infra-
orbital area, resolving all doubt in the veteran's favor, the 
Board considers the evidence from February 1998 approximates 
the criteria for 10 percent rating for tender and painful 
scars under Diagnostic Code 7804.  However, as there is no 
medical evidence of more than slight disfigurement or muscle 
injury, a separate compensable rating or a rating in excess 
of 10 percent is not warranted.  

There is no competent evidence of record which indicates that 
the veteran's residuals of shell fragment wounds have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for headaches as secondary 
to service connected shell fragment wound of the right infra-
orbital area is denied. 

Entitlement to increased evaluation for a shell fragment 
wound scar at L-1 is denied. 

Entitlement to a 10 percent disability evaluation for shell 
fragment wound of the right infra-orbital area is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

In this case, the veteran's initial claim of entitlement to 
service connection for PTSD was established as 30 percent 
disabling by virtue of the instant rating determination on 
appeal.

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

However, the Board is of the opinion that additional medical 
records exist which, as yet, have not been associated with 
the claims file and could have a bearing on the proper 
adjudication of this issue.  For example, and in addition to 
statements and testimony received in November 1999 at the 
hearing before the Board, outpatient treatment records from 
October 1996 and a VA hospitalization report from January 
1997 indicate that the veteran was attending counseling 
sessions at the Vet Center in Columbus, which records have 
not been associated with the claims file. 

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Accordingly, the issue of entitlement to the assignment of a 
higher disability evaluation for PTSD is Remanded for the 
following development: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
condition since 1993.  After securing any 
necessary release, the RO should obtain 
these records (not already in the claims 
folder) and associate them with the 
record.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
the assignment of a higher disability 
evaluation for PTSD, with due 
consideration of the principles set forth 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


